Corson, P. J.
(concurring). I concur in the foregoing
opinion, holding in effect, that the discharge of the said $1,200 mortgage was fraudulently made, executed and recorded by Emery, while acting as the agent of the defendant Lane, and that Lane was charged, in law, with knowledge of his agent, and hence, without regard to the form of the deeds under which he claimed, was not a bona fide purchaser. With such notice Lane could not, in my opinion, have been an innocent purchaser, even under deeds with full covenants of warranty. Moelle v. Sherwood, 13 Sup. Ct. 426, 148 U. S. 21. Taking the view that the opinions of this court on the former appeal were based mainly upon the form of the deeds under which Lane claimed title, I dissented, without giving the theory upon which this court now places its decision any consideration. The question now presented by the findings of the court and the briefs of counsel was not directly raised on that appeal, either by assignments of error or on the argument. The views expressed in my dissenting opinion (to which I still adhere) did not touch the question now presented and decided.